       Case 7:18-cr-00855 Document 496 Filed on 11/18/19 in TXSD Page 1 of 6



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     McALLEN DIVISION


UNITED STATES OF AMERICA                          )
                                                  )
                 v.                               )
                                                  )          Criminal Case No. 18-CR-0855
JORGE ZAMORA-QUEZADA,                             )
MEISY ANGELICA ZAMORA,                            )
ESTELLA SANTOS NATERA, and                        )
FELIX RAMOS,                                      )
                                                  )
                 Defendants.                      )


                 GOVERNMENT’S OBJECTIONS TO DEFENSE EXHIBITS

         The United States, by and through the undersigned counsel, and pursuant to Criminal Local

Rule 55.1 and 55.2, respectfully submits its objections to the authenticity and admissibility of

certain exhibits on Defendants Jorge Zamora-Quezada, Meisy Angelica Zamora, Estella Santos

Natera, and Felix Ramos’ exhibit list. 1 The basis for these objections is as follows:

                               Objections to Exhibits 93–233 and 270

         Defense exhibits 93–233 and 270 are 142 articles and textbooks on the subject of

rheumatology. 2 The Government objects to the admissibility of these exhibits because they are

irrelevant, not excepted from the rule against hearsay, confuse the issues, will mislead the jury,

and will waste valuable Court time.




1
  Defendants’ exhibits are voluminous and the Government respectfully requests that the Court
review the objected to exhibits when the parties provide exhibit binders to the Court. The
Government provided notice to Defendants on November 16, 2019, of its objections to authenticity
of certain Defendants’ exhibits.
2
    Some of these exhibits have not been provided to the Government as more fully described below.
                                                 1
      Case 7:18-cr-00855 Document 496 Filed on 11/18/19 in TXSD Page 2 of 6



        First, many of the articles are irrelevant as they deal with instances of rheumatoid arthritis

in scenarios that are wholly different from the facts of this case. See Fed. R. Evid. 403. For

example, articles on smoking (defense exhibits 135, 136, 137, 139, 140–45, 147–49, 153, 154,

189), contraceptives (defense exhibits 195, 200, 202), and the populations of South Africa (defense

exhibit 183), Taiwan (defense exhibit 185), and Sweden (defense exhibit 214) have no tendency

to make a fact of consequence more or less probable than it would be without the evidence. See

Fed. R. Evid. 401. It should also be noted that the Government’s case centers on the provable fact

that many patients treated by Defendant Zamora-Quezada did not, in fact, have rheumatoid

arthritis. Whether or not there are higher instances of rheumatoid arthritis in certain populations

is irrelevant.

        Second, each article and textbook is inadmissible hearsay. Federal Rule of Evidence

803(18) provides a limited exception to the rule against hearsay for statements in learned treatises,

periodicals, or pamphlets where an expert relies on the statements and the publication can be

established as reliable. See Fed. R. Evid. 803(18) (emphasis added). Before a statement may be

read into evidence, (1) it must be “called to the attention of an expert witness on cross-examination

or relied on by the expert in direct examination,” and (2) the publication must be “established as a

reliable authority by the expert’s admission or testimony, by another expert’s testimony, or by

judicial notice.” Id. Importantly, Federal Rule of Evidence 803(18) provides that even if these

two criteria are met, “the statement may be read into evidence but not received as an exhibit.” Id.

(emphasis added).

        Of the 142 treatises on the exhibit list, Defendants have not indicated which statements

among these articles and textbooks they intend to offer. Even if they had, they would be unable

to establish the publications as reliable authorities through the testimony of their own expert as



                                                  2
     Case 7:18-cr-00855 Document 496 Filed on 11/18/19 in TXSD Page 3 of 6



they have not noticed any of the treatises as the basis for the opinions of their expert, Bruce

Freundlich. See Fed. R. Crim. P. 16(b)(1)(C) (The summary of an expert’s expected testimony

“must describe the witness’s opinions, the bases and reasons for those opinions, and the witness’s

qualifications.”).

        Furthermore, taking judicial notice of the articles and textbooks would require Defendants

to lay a proper foundation including at least some evidence of the expertise and qualifications of

the author. See Spears v. United States, 5:13-CV-47-DAE, 2014 WL 3513203, at *5 (W.D. Tex.

July 14, 2014). “Learned treatises are considered trustworthy because they are written primarily

for professionals and are subject to scrutiny and exposure for inaccuracy, with the reputation of

the writer at stake.” Id. (quoting Schneider v. Revici, 817 F.2d 987, 991 (2d Cir. 1987)) (internal

quotations omitted). “Failure, therefore, to lay a foundation as to the authoritative nature of a

treatise requires its exclusion from evidence because the court has no basis on which to view it as

trustworthy.” Id.

        Because no expert has relied on the articles or textbooks in forming his or her opinion and

Defendants cannot satisfy a foundation of reliability for the Court to take judicial notice, the

articles and textbooks do not fit into the narrow exception to hearsay for learned treatises. The

exhibits are therefore inadmissible.

        Third, even if the Court were to find that these articles and textbooks are relevant and

excepted from the rule against hearsay, the articles and textbooks are still inadmissible because

they confuse the issues and will mislead the jury. Relevant evidence is properly excluded where

the probative value is substantially outweighed by a danger of confusing the issues, misleading the

jury, causing undue delay, wasting time, or needlessly presenting cumulative evidence. Fed. R.

Evid. 403. The sheer volume and multitude of topics encompassed by the 142 articles and



                                                 3
     Case 7:18-cr-00855 Document 496 Filed on 11/18/19 in TXSD Page 4 of 6



textbooks demonstrate that the true intent of offering these exhibits is to confuse the issues, mislead

the jury, and waste precious Court time. They should be excluded.

                          Objections to Defense Exhibits 245-56 and 263

          Defense exhibits 245–56 and 263 purport to be Human Resources files and other

documents from Defendant Zamora-Quezada’s medical practice, Arthritis and Osteoporosis

Center. The Government objects to the authenticity of these exhibits because no business records

affidavit has been provided and no records custodian designated. The Government also objects to

the admissibility of these exhibits as no exception to hearsay applies to these documents. See Fed.

R. Evid 803(6). Should Defendants provide a sufficient custodian of records to authenticate and

except these records from the rule against hearsay, the Government will withdraw this objection.

See id.

                       Objections to Defense Exhibits 46, 50, 69, 75, and 76

          Defense exhibits 46, 50, 69, 75, and 76 purport to be medical records for certain patients

from various providers. The Government objects to the authenticity of these exhibits because no

business records affidavit has been provided and no records custodian designated. Should

Defendants provide a sufficient business records affidavit or testimony from a custodian of records

to authenticate these exhibits, the Government will withdraw this objection.

     Objections to Defense Exhibits 9, 15, 18, 19, 24, 29, 53, 54, 65, 79, 84, 86, 89, and 92

          Defense exhibits 9, 15, 18, 19, 24, 29, 53, 54, 65, 79, 84, 86, 89, 92 purport to be

ultrasounds and x-rays for certain patients. The Government objects to the authenticity of these

exhibits because no business records affidavit has been provided and no records custodian

designated. Should Defendants provide a sufficient business records affidavit or testimony from

a custodian of records to authenticate these exhibits, the Government will withdraw this objection.



                                                  4
     Case 7:18-cr-00855 Document 496 Filed on 11/18/19 in TXSD Page 5 of 6



                      Objections to Defense Exhibits 257–62 and 268–69

       Defense exhibits 257–62 and 268–69 are eight advertisements for different medications,

some of which are used to treat rheumatoid arthritis as well as a variety of other conditions. These

exhibits are irrelevant to the issue of whether Defendant Zamora-Quezada falsely diagnosed

patients with rheumatoid arthritis and agreed with others to defraud Medicare, Medicaid,

TRICARE, and Blue Cross Blue Shield. Additionally, these advertisements are hearsay to which

no exception applies. See Fed. R. Evid. 801. Further, no business records affidavit has been

provided to demonstrate their authenticity. These exhibits are inadmissible.

                               Objections to Defense Exhibit 271

       Defense exhibit 271 is a divorce decree involving Defendant Meisy Zamora dated March

23, 1998.    The exhibit is irrelevant to any issue alleged in the Superseding Indictment.

Accordingly, the Government objects to the admissibility of this exhibit pursuant to Federal Rule

of Evidence 401.

                   Objections to Exhibits Not Provided to the Government

       Defense exhibits 93–108, 110, 112, 113, 117–19, 121–123, 125, 126, 129–97, 199–204,

206, 209–10, 212, 215, 229, and 272–82 were not provided to the Government by Defendants.

Accordingly, objections to authenticity and admissibility—if any—cannot be lodged at this time.

The Government respectfully requests that the Court allow it to object to these exhibits once they

are provided to the Government.




                                                 5
     Case 7:18-cr-00855 Document 496 Filed on 11/18/19 in TXSD Page 6 of 6




Dated: November 18, 2019                  Respectfully submitted,

                                          ROBERT ZINK, CHIEF
                                          CRIMINAL DIVISION, FRAUD SECTION
                                          U.S. DEPARTMENT OF JUSTICE

                                          RYAN K. PATRICK
                                          UNITED STATES ATTORNEY

                                          s/ Adrienne E. Frazior
                                          ADRIENNE E. FRAZIOR
                                          Assistant Chief
                                          REBECCA YUAN
                                          EMILY GURSKIS
                                          Trial Attorneys
                                          United States Department of Justice
                                          Criminal Division, Fraud Section
                                          1100 Commerce Street, 3rd Floor
                                          Dallas, Texas 75242

                                          s/ Cynthia Villanueva
                                          CYNTHIA VILLANUEVA
                                          Assistant United States Attorney
                                          U.S. Attorney’s Office, Southern District of Texas
                                          1701 W. Highway 83, #600
                                          McAllen, Texas 78501


                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on November 18, 2019, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system and/or provided an electronic copy to the

Defendants’ counsel of record.


                                          s/ Adrienne E. Frazior
                                          ADRIENNE E. FRAZIOR
                                          Assistant Chief
                                          United States Department of Justice
                                          Criminal Division, Fraud Section

                                             6
